Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This action is in response to the filing of 10-20-2021. Claims 21-40 are pending and have been considered below:


Claim Rejections - 35 USC § 101


Claims rejected under 35 U.S.C. 101 have been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. ("Evans” 8160979 B1) in view of Finn et al. (“Finn” 20090271205 A1). 
Claim 21: Evans discloses a system, comprising: one or more processors; and a memory communicatively coupled to the one or more processors: the memory storing executable instructions that, when executed by the one or more processors, cause the one or more processors to perform acts comprising: process input from a user; formulate a response to the input from the user; identify a customized virtual assistant in the response to the input (Column 6, Lines 31-36); and providing the response to the input to the user wherein the response is presented by the customized virtual assistant. (Column 2, Line 48-Column 3, Line 6). 
Evans may not explicitly disclose having attributes related to characteristics of the user; To expound on the virtual assistant functionality Finn is provided. Finn provides a virtual system for user assistants via avatars, further the system allows selection of a CSR avatar based on profile/preferences or prior history (attributes) (Paragraphs 29, 34 and 43). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use a known technique for a similar device and provide the ability to select a preferred agent for help. One would have been motivated to provide this functionality because it provides users with an enhanced experience for specific selection to areas of interest.
Claim 22: Evans and Finn disclose a system of claim 21, wherein the memory further stores executable instructions that, when executed by the one or more processors, cause the one or more processors to perform acts comprising: observe user activity to learn characteristics about a user, wherein the attributes of the customized virtual assistant are based on observed user activity (Finn: Paragraphs 29 and 43; history).
Claim 23: Evans and Finn disclose a system of claim 21, wherein the memory further stores executable instructions that, when executed by the one or more processors, cause the one or more processors to perform acts comprising: provide a virtual assistant trainer interface (Evans: Column 4, Lines 57-61). 
Claim 24: Evans and Finn disclose a system of claim 21, wherein the memory further stores executable instructions that, when executed by the one or more processors, cause the one or more processors to perform acts comprising: identify one or more pieces of contextual information, wherein the attributes of the customized virtual assistant are based on identified pieces of contextual information (Evans: Column 6, Lines 31-36; happy customization in response to correct match context and Finn: Paragraph 43).  
Claim 25: Evans and Finn disclose a system of claim 21, wherein the memory further stores executable instructions that, when executed by the one or more processors, cause the one or more processors to perform acts comprising: provide multiple ones of the customized virtual assistants in response to a user input (Evans: Column 2, Line 48-Column 3, Line 12 and Finn: Paragraphs 29 and 43).
Claim 26: Evans and Finn disclose a system of claim 25, wherein the memory further stores executable instructions that, when executed by the one or more processors, cause the one or more processors to perform acts comprising: manage conversations between customized virtual assistants (Evans: Column 5, Lines 11-29). 
Claim 27: Evans and Finn disclose a system of claim 26, wherein different characteristics of multiple customized virtual assistants comprise at least one of different task mappings, different language models, different types of functionality, different visual appearances, different audible manners of output, different levels of security, different levels of training, or different languages in which the multiple virtual assistants communicate (Evans: Column 2, Lines 31-65 and Column 6, Lines 43-60; provides task mapping (i.e. HR issues or legal issues) and presentation can differ and Finn: Paragraphs 31, 36 and 47).
Claim 28: Evans and Finn disclose a system of claim 21, wherein the memory comprises one or more portioned memory stores comprising at least one of a virtual assistant conversation data store, a user characteristic data store, a context data store, and a virtual assistant data store (Finn: Paragraph 36). 
Claim 29 is similar in scope to claim 21 and therefore rejected under the same rationale.
Claim 30: Evans and Finn disclose a system of claim 29, wherein the possible contexts comprise at least one of: location of the user computing device, concepts identified from a user input, content accessed by the user computing device, and calendar events stored in the user computing device (Evans: Column 2, Line 48-Column 3, Line 12 and Column 5, Lines 4-40 and Finn: Paragraphs 29 and 43).
Claim 31: Evans and Finn disclose a system of claim 29, wherein the user computing device comprises one of laptop computer, a desktop computer, a server, a smart phone, an electronic reader device, a mobile handset, a personal digital assistant, a portable navigation device, a portable gaming device, a tablet computer, a wearable computer, a portable media player, a television, a set-top box, a computer system in a car, an appliance, a camera, a robot, a hologram system, a security system, a home-based computer system, home media system, a projector, and an automated teller machine (Evans: Column 3, Lines 7-11 and Finn: Paragraph 54). 
Claim 32 is similar in scope to claim 21 and therefore rejected under the same rationale.
Claim 33 is similar in scope to claim 22 and therefore rejected under the same rationale. 
Claim 34 is similar in scope to claim 23 and therefore rejected under the same rationale. 
Claim 35 is similar in scope to claim 24 and therefore rejected under the same rationale. 
Claim 36 is similar in scope to claim 25 and therefore rejected under the same rationale. 
Claim 37 is similar in scope to claim 26 and therefore rejected under the same rationale. 
Claim 38 is similar in scope to claim 25 and therefore rejected under the same rationale. 
Claim 39 is similar in scope to claim 27 and therefore rejected under the same rationale. 
Claim 40 is similar in scope to claim 28 and therefore rejected under the same rationale. 


 Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
7970663 B2 Method of calculating an estimated market value of a character Ganz et al. (Column 2, Lines 30-47)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697.  The examiner can normally be reached on MONDAY -FRIDAY 9:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steve Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHERROD L KEATON/Primary Examiner, Art Unit 2142                                                                                                                                                                                                         1-10-2021